Citation Nr: 0711958	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  93-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
lumbosacral nerve root injury with radiculopathy and history 
of reflex sympathetic dystrophy (RSD), evaluated as 40 
percent disabling beginning June 28, 1991. 

2.  Entitlement to an increased rating for residuals of a 
pelvis fracture and separation of symphysis pubis with low 
back pain, evaluated as 10 percent disabling beginning June 
28, 1991, and 40 percent disabling beginning January 16, 
2004. 

3.  Entitlement to an effective date earlier than November 
21, 1991, for service connection for neurogenic bladder based 
on clear and unmistakable error (CUE). 

4.  Entitlement to an effective date earlier than June 28, 
1991, for service connection for RSD. 





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
September 1972.  His DD Form 214 reflects additional prior 
active service of 11 months and one day.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

When the case was before the Board in March 1998, the Board 
denied the veteran's claim for a compensable evaluation for 
hepatitis, granted reopening of the veteran's claim for 
service connection for RSD, and remanded this reopened claim 
as well as a claim for an increased evaluation for residuals 
of a fractured pelvis with radiculopathy and atrophy of the 
right lower extremity to the RO for further development.

While the case was in remand status, jurisdiction over the 
claims folders was transferred to the RO in Winston-Salem, 
North Carolina.  In a November 2000 rating decision, service 
connection was granted for RSD.  The RO recharacterized the 
RSD disability and the disability formerly rated as residuals 
of a fractured pelvis with radiculopathy and atrophy of the 
right lower extremity as follows:  (1) residuals of 
lumbosacral nerve root injury with radiculopathy and history 
of RSD; and (2) residuals of pelvic fracture and separation 
of the symphysis pubis with low back pain.

Thereafter, the veteran continued his appeal with respect to 
the ratings assigned for the residuals of lumbosacral nerve 
root injury with radiculopathy and history of RSD, and pelvic 
fracture and separation of the symphysis pubis with low back 
pain.  
In addition, he perfected an appeal with respect to the 
assigned effective date for the 40 percent rating for the 
residuals of lumbosacral nerve root injury with radiculopathy 
and history of RSD.  In an August 2001 rating decision, the 
RO found that the assignment of November 12, 1991, as the 
effective date for service connection for RSD and a 40 
percent rating for residuals of lumbosacral nerve root injury 
with radiculopathy and history of RSD was clearly and 
unmistakably erroneous and that the proper effective date was 
November 21, 1991, the date of receipt of the veteran's 
claim.  In the November 2000 rating decision, the RO also 
granted an increased evaluation of 40 percent for neurogenic 
bladder, effective February 25, 1998.  The veteran perfected 
an appeal with respect to the assignment of this effective 
date for the increased evaluation.  

In a November 2001 decision, the Board denied an effective 
date earlier than February 25, 1998, for the grant of an 
increased evaluation for neurogenic bladder, but granted an 
earlier effective date of June 28, 1991, for the grant of an 
increased evaluation for residuals of lumbosacral nerve root 
injury with radiculopathy and history of RSD.  The Board also 
remanded the appeal of the ratings assigned for the residuals 
of lumbosacral nerve root injury with radiculopathy and 
history of RSD, and pelvic fracture and separation of the 
symphysis pubis with low back pain for further evidentiary 
development.  The requested development has been completed.  

In addition, the veteran perfected an appeal with respect to 
the assigned effective date for the grant of service 
connection for neurogenic bladder based on CUE, and the 
assigned effective date for the grant of service connection 
for reflex sympathetic dystrophy.  

In November 2006, the veteran withdrew his request for a 
Travel Board hearing.
The case has now been returned to the Board for further 
appellate consideration.   


FINDINGS OF FACT

1.  For the period beginning June 28, 1991, the neurological 
impairment from the veteran's service-connected residuals of 
lumbosacral nerve root injury with radiculopathy and history 
of RSD more nearly approximates moderately severe incomplete 
paralysis of the sciatic nerve than severe incomplete 
paralysis with marked muscular atrophy.

2.  For the period beginning June 28, 1991, and prior to 
September 26, 2003, the veteran's service-connected pelvis 
fracture and separation of symphysis pubis with low back pain 
was manifested by pain and limitation of motion, but neither 
muscle spasm on extreme forward bending, nor unilateral loss 
of lateral spine motion in the standing position was present, 
and the limitation of motion did not more nearly approximate 
moderate than slight.  

3.  For the period beginning September 26, 2003, and prior to 
January 16, 2004, from a longitudinal review, the veteran's 
service-connected pelvis fracture and separation of symphysis 
pubis with low back pain was at no time productive of forward 
flexion greater than 30 degrees but not greater than 60 
degrees or a combined range of motion not greater than 120 
degrees.  

4.  For the period beginning January 16, 2004, the veteran's 
pelvis fracture and separation of symphysis pubis with low 
back pain has been manifested by forward flexion of the 
thoracolumbar spine to 30 degrees, but ankylosis is not 
present.  

5.  The veteran has no significant neurological impairment 
due to the service-connected pelvis fracture and separation 
of symphysis pubis with low back pain.  

6.  An April 1973 denying service connection for a contusion 
of the bladder and a December 1976 rating decision declining 
to reopen the claim were supported by evidence then of 
record..

7.  Service connection for lumbosacral nerve root injury with 
radiculopathy was expanded to include service connection of 
RSD and served as a basis for an increased evaluation for the 
overall disability; the proper effective date is June 28, 
1991, the date a prior Board decision determined that it was 
factually ascertainable that an increase in disability had 
occurred.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of lumbosacral nerve root injury with radiculopathy 
and history of RSD have not been met during the period 
beginning June 28, 1991.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2006).

2.  The criteria for a rating in excess of 10 percent for 
pelvis fracture and separation of symphysis pubis with low 
back pain have not been met during the period beginning June 
28, 1991, and prior to January 16, 2004. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5294 (2003); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2006).

3.  The criteria for a rating in excess of 40 percent for 
pelvis fracture and separation of symphysis pubis with low 
back pain have not been met during the period beginning 
January 16, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2006).

4.  The RO decisions of April 1973 and December 1976, denying 
service connection for a contusion of the bladder, were not 
based on CUE. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2006).

5.  The criteria for an effective date earlier than June 28, 
1991, for the award of service connection for RSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decisions were rendered prior to the enactment of the VCAA.  
With respect to the increased rating claims and the RSD 
claim, the RO provided the veteran with the notice required 
under the VCAA, to include notice that he should submit any 
pertinent evidence in his possession, by letters mailed in 
February 2001, January 2002, June 2005, and October 2006.  
The veteran was also provided with the requisite notice with 
respect to the effective-date element of his increased rating 
claims in the June 2005 VCAA notice.  Therefore, the Board is 
satisfied that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records and 
affording the veteran appropriate examinations that assessed 
the severity of his service-connected disabilities.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claims.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in November 2006.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  

As for the claim for an earlier effective date for service 
connection for neurogenic bladder based on CUE, the VCAA is 
not applicable to CUE claims.  In Livesay v. Principi, 15 
Vet. App. 165 (2001), the Court held that "there is nothing 
in the text or the legislative history of VCAA to indicate 
that VA's duties to assist and notify are now, for the first 
time, applicable to CUE motions."  The Court in Livesay held 
that CUE claims are not conventional claims, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to the veteran's CUE claim.

Accordingly, the Board will address the merits of the claims.

II.  Increased Ratings

A.  Evidence

In an April 1992 letter, Dr. J.S. reported that an 
examination revealed a diminished right Achilles reflex.  Dr. 
J.S. noted that the examination showed no gross muscle 
atrophy or weakness or saddle area sensory loss.  Dr. J.S. 
indicated that the veteran apparently had been functioning 
effectively as a welder in a manufacturing job.  

An April 1992 VA examination report notes that the veteran 
complained of pain down his right leg.  Range of motion 
testing disclosed flexion to 80 degrees, extension to 20 
degrees, lateral flexion to 15 degrees, bilaterally, and 
rotation to 45 degrees, bilaterally.  

A January 1995 VA treatment record notes that an examination 
revealed decreased sensory to light touch, temperature, and 
pinprick.  The veteran had "motor strength" of 3/5 and 
"strength" of 5/5 in the right lower extremity.    

In a March 1995 letter, Dr. J.S. reported that the 
examination revealed a trace right Achilles response.  The 
veteran reported that he had not worked in the past eighteen 
months.  

The March 1995 VA examination report shows that the veteran 
complained of intermittent low back pain.  No muscle spasm 
was palpable.  On range of motion testing, forward flexion 
was to 71 degrees, extension was to 8 degrees, left side 
bending was to 15 degrees, right side bending was to 12 
degrees, rotation to the left was to 45 degrees, and rotation 
to the right was to 30 degrees.  Simulated rotation of the 
trunk was strongly positive for low back pain.  Achilles 
tendon reflexes could not be elicited.  On testing for muscle 
strength, give away was noted for all major muscle groups of 
the right lower extremity.  There was no muscle atrophy.  The 
examiner commented that throughout the examination, the 
veteran continuously groaned and complained of pain, and 
there was marked grimacing.  The examiner maintained that the 
veteran's pain response to even mild touch appeared to be out 
of proportion.  The examiner noted that after completion of 
the examination, the veteran was observed getting dressed; he 
was able to bend forward and to replace his shoes flexing his 
back in excess of the range of motion observed during the 
formal examination.  The examiner diagnosed low back pain 
syndrome without objective evidence of impairment.  The 
examiner further maintained that there was evidence of 
symptom magnification and that the veteran's pain behavior 
was inappropriate and totally out of proportion to any 
possible orthopedic disorder.  

A May 1995 VA treatment record notes that the veteran 
disputed that he was exaggerating his symptoms.  The examiner 
maintained that the veteran was not known to be exaggerating 
his symptoms.  

A March 1996 VA examination report shows that the veteran 
reported that he had no pain in the lumbosacral area.  
Rather, he had pain in the right lower extremity and in the 
right half of his pelvis.  Another March 1996 VA examination 
report shows that the examiner reported that the veteran did 
not currently show evidence of gross motor or sensory 
deficits or significant muscle atrophy in the affected limb.   

A June 1999 report of a fee-basis compensation and pension 
examination shows that on range of motion testing, the 
veteran had flexion to 95 degrees (normal noted as 95 
degrees), extension to 25 degrees (normal noted as 35 
degrees), right lateral flexion to 40 degrees (normal noted 
as 40 degrees), left lateral flexion to 35 degrees, right 
rotation to 35 degrees (normal noted as 35 degrees), and left 
rotation to 30 degrees.  The examiner related that the 
veteran reported mild pain with lumbar range of motion at the 
extremes of flexion and extension.  Manual muscle testing of 
the right lower extremity revealed 5/5 strength throughout 
all major muscle groups.  The examiner noted that there was 
no visible muscle atrophy of the lower extremities.  The 
examiner commented that there were no visible manifestations 
of pain on range of motion of the spine, which was noted to 
be nearly normal.  The examiner concluded that there was no 
evidence of loss of muscle strength or significant muscle 
atrophy.   

In a June 1999 report, Dr. D.R. reported that the veteran 
complained of pain with any degree of passive or active 
movement of the right leg.  Dr. S.R. diagnosed right S1 
radiculopathy.  Dr. S.R. noted that the veteran had a 
diminished right Achilles reflex, which he maintained was the 
only objective peripheral nerve finding left as a residual of 
his multiple lumbosacral root or plexus nerve injury.  Dr. 
S.R. indicated that the veteran had significant dysfunction 
as a consequence of pain in the pelvis and right leg, 
however, the examination did not suggest an obvious 
anatomical explanation for these symptoms.  Dr. S.R. related 
that pain was visibly manifested by active and passive 
movements of the joints, however, there was no evidence of 
muscle atrophy.  

The September 22, 2003, VA examination report notes that the 
veteran's pain syndrome had increased slightly following a 
calcaneus fracture he sustained in his right foot.  

The January 16, 2004, VA examination report shows that a 
physical examination revealed variable tenderness at both 
sacroiliac joints and palpable right lumbar paraspinous 
spasm.  Only a purplish discoloration of the right lower leg 
was observed.  On range of motion testing, the veteran had 
forward flexion to "about" 30 degrees, and he tilted left 
and right to 15 degrees, limited by pain on the left along 
the iliac crest, and on the right more at the sacroiliac 
joint.  Motor strength was 5/5 for knee extension and flexion 
and in the right anterior tib, but extensor hallucis was 
barely 2/5.  The veteran's reflexes in his right Achilles 
were not examined at his request due to tenderness and pain 
in the area of his heel. 

A follow-up VA examination report dated in June 2005 notes 
that the veteran had decreased range of motion of his lumbar 
spine, limited by pain along the iliac crest and in the 
sacroiliac joint area.  X-rays of the pelvis showed 
irregularity and calcification of the symphysis pubis as well 
as the right ischium, consistent with previous pelvic 
diastasis.  X-rays of the lumbar spine revealed good 
preservation of the disk spaces and good alignment. 

A follow-up VA examination report dated in October 2006 notes 
that on range of motion, the veteran had flexion to 30 
degrees, extension to 10 degrees, bilateral lateral bend to 
10 degrees, left rotation to 10 degrees, and right rotation 
to 12 degrees.  The examiner noted that the veteran's motion 
in all directions was slow and guarded, and that he 
complained of pain throughout all movements, which he 
indicated rose to a level of 8 to 10/10 at the extreme end-
points of motion.  
 
B.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) and 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 that 
became effective on September 23, 2002, contain notes 
addressing the definition of incapacitating episodes and 
addressing rating procedure when intervertebral disc syndrome 
is present in more than one spinal segment.  These notes were 
omitted when the criteria for intervertebral disc syndrome 
were reclassified as Diagnostic Code 5243, effective on 
September 26, 2003.  This omission was apparently inadvertent 
and was corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004).  The correction was made effective from September 26, 
2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 26, 2003, a 
10 percent evaluation is assigned for sacroiliac injury and 
weakness with characteristic pain on motion.  A 20 percent 
evaluation is assigned for disability of the sacroiliac with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position.  A 40 
percent evaluation is assigned for severe disability of the 
sacroiliac with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).   

Under the criteria in effect prior to September 26, 2003, a 
10 percent rating is assigned for slight limitation of motion 
of the lumbar spine.  A 20 percent rating is assigned for 
moderate limitation of motion of the lumbar spine.  A 40 
percent rating is assigned for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).    

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
it is at a favorable angle or a 50 percent rating if it is at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under the criteria in effect prior to September 23, 2002, a 
10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.   
A 40 percent evaluation is warranted for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.   A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 2 (2003).  A 10 percent rating is 
assigned for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least one week but 
less than two weeks during the past 12 months. A 20 percent 
rating is assigned for episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is assigned for episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note 1 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5242 (degenerative arthritis of the spine), 
and 5243 (intervertebral disc syndrome).  Reference is made 
to Diagnostic Code 5003 for degenerative arthritis of the 
spine and to the formula for rating intervertebral disc 
syndrome based on incapacitating episodes with instructions 
to apply the higher evaluation when all disabilities are 
combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  They provide that a 
10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumber spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost. Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular atrophy, a 40 percent evaluation 
if it is moderately severe, a 20 percent evaluation if it is 
moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).



C.  Analysis

Residuals of Lumbosacral Nerve Root Injury with 
Radiculopathy, History of RSD

The veteran's service-connected disability is assigned a 40 
percent rating under Diagnostic Code 8520.

The veteran complains of pain that radiates into the right 
lower extremity, accompanied by burning, hypersensitivity, 
and weakness.  The objective evidence of record shows that 
physical examinations have revealed only little or no 
evidence of muscle atrophy.  As the veteran's disability is 
not productive of marked muscular atrophy, he is not entitled 
to a higher disability rating of 60 percent under Diagnostic 
Code 8520.  

Pelvis Fracture and Separation of Symphysis Pubis with Low 
Back Pain

Prior to September 26, 2003

The veteran's service-connected disability was assigned a 10 
percent rating under Diagnostic Code 5294 prior to September 
26, 2003, and re-assigned to new Diagnostic Code 5235 as of 
September 26, 2003.

None of the medical evidence for this period shows that the 
veteran had a demonstrable muscle spasm on forward bending or 
unilateral loss of lateral spine motion in the standing 
position.  Thus, the veteran is not entitled to a higher 
rating of 20 percent under Diagnostic Code 5294.

As for other potentially applicable diagnostic codes, the 
words "slight," "moderate," "severe," and "marked" are 
not defined in the VA Schedule for Rating Disabilities.  
Guidance is obtained from the amended regulations as the 
current definition of normal range of motion for the spine is 
based on medical guidelines in existence since 1984.  As 
previously noted, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2006).  At the April 1992 VA 
examination, the veteran demonstrated a slight loss of motion 
on flexion and extension, moderate loss of motion on lateral 
flexion, bilaterally, and normal motion on rotation, 
bilaterally.  At the March 1995 VA examination, he 
demonstrated a slight loss of motion on flexion, severe loss 
of motion on extension, moderate loss of motion on lateral 
bending, bilaterally, and normal motion on rotation, 
bilaterally.  The VA examiner was of the opinion that the 
veteran exaggerated his symptoms, which the veteran denied 
according to a subsequent VA treatment record.  At the June 
1999 VA examination, the veteran demonstrated a slight loss 
of motion on extension, left lateral flexion, and left 
rotation, and normal motion on flexion, right lateral 
flexion, and right rotation.  While the veteran reported that 
he experienced mild pain, the VA examiner noted that there 
were no visible manifestations of pain with range of motion 
of the spine, which he maintained was nearly normal.  The 
foregoing examination findings show that the veteran's 
disability is productive of limitation of lumbar motion that 
overall more nearly approximates mild impairment than 
moderate impairment.  Thus, the veteran is not entitled to a 
higher rating of 20 percent under Diagnostic Code 5292.  
Also, as the veteran retains range of motion in his lumbar 
spine in all planes, clearly he does not have ankylosis of 
the lumbar spine; therefore, he is also not entitled to a 
rating in excess of 10 percent under Diagnostic Code 5289.  

As for Diagnostic Code 5293, the veteran has vigorously 
contended in several statements of record that he is entitled 
to a 60 percent rating because he experiences persistent 
symptoms of sciatic neuropathy and he has an absent right 
ankle jerk.  The Board notes that these complaints are 
associated with the neurological manifestations of his 
service-connected residuals of lumbosacral nerve root injury 
with radiculopathy and history of RSD (discussed above), for 
which an evaluation of 40 percent under Diagnostic Code 8520 
has already been assigned.  To assign a higher rating under 
Diagnostic Code 5293 based on the same neurological symptoms 
would constitute an impermissible act of pyramiding.  See 
38 C.F.R. § 4.14 (2006).  Therefore, the veteran is not 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 5293.  

Beginning September 26, 2003

With respect to the rating criteria effective September 26, 
2003, there are no clinical findings of record between 
September 26, 2003, and January 16, 2004.  Moreover, from a 
longitudinal review of the medical evidence of record, 
earlier clinical findings show that the veteran's disability 
was not productive of forward flexion greater than 30 degrees 
but not greater than 60 degrees or a combined range of motion 
not greater than 120 degrees.  Also, the veteran did not have 
muscle spasm or guarding that resulted in an abnormal gait.  
There are no separately ratable neurologic manifestations 
associated with this disability.  Thus, the veteran is not 
entitled to a rating in excess of 10 percent under the 
amended schedule for rating spine disabilities for this 
period. 

Beginning January 16, 2004

The veteran's disability rating was increased to 40 percent 
effective January 16, 2004, as the evidence showed forward 
flexion of the lumbar spine of 30 degrees.  The evidence 
further shows that the veteran continues to retain range of 
motion in his lumbar spine in all planes, and therefore, he 
does not have ankylosis of the lumbar spine.  As ankylosis of 
the lumbar spine is not shown, he is not entitled to an a 
rating in excess of 40 percent for the orthopedic 
manifestations of the disability.  Additionally, the evidence 
continues to show that there are no separately ratable 
neurologic manifestations associated with this disability.  
Accordingly, the veteran is not entitled a rating in excess 
of 40 percent under the amended schedule for rating spine 
disabilities for this period. 

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  The 
Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected residuals of lumbosacral nerve root injury with 
radiculopathy and history of RSD and pelvis fracture and 
separation of symphysis pubis with low back pain, and that 
the manifestations of the disabilities are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.

III.  Earlier Effective Date Based on CUE-Neurogenic Bladder 

In an April 1973 rating decision, the RO denied service 
connection for a contusion of the bladder on the basis that 
while service medical records showed treatment during service 
for the claimed disability, no current disability was shown 
on VA examination in March 1973.  The veteran essentially 
contends that the decision to deny service connection was 
based on CUE because he was not examined in March 1973 as he 
was on TDRL [Temporary Disability Retirement List].  He 
maintains that had he been examined, a current disability 
would have been shown. 

In a December 1976 rating decision, the RO did not adjudicate 
the issue of entitlement to service connection for bladder 
disability.  It did note that the veteran should be advised 
that service connection for contusion of the bladder was 
previously denied in the April 1973 rating decision as not 
found on the last examination and that to reopen the claim, 
he must present evidence that there are residuals of the 
contusion of the bladder.  The notice of decision letter 
mailed to the veteran in June 1977 failed to include the 
foregoing information.  The veteran essentially contends that 
the September 1976 VA examination was inadequate and that had 
he been adequately examined, a current disability would have 
been shown. 

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2006).

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

The evidence on file at the time of the April 1973 rating 
decision consisted of the veteran's service medical records 
and the report of the March 1973 VA examination.  The service 
medical records show that the veteran was treated in service 
for a contusion of the bladder in 1972.  The VA examination 
report notes that the veteran's in-service injuries included 
a urinary bladder injury, but his chief complaint centered on 
problems associated with his right leg.  It was noted that 
there were no other complaints.  On examination of his 
genitourinary system, no residuals of the contusion of the 
bladder were identified.  Despite the veteran's current 
contention, the examination report reflects that his 
complaints were documented and he was examined.  The 
examination report contains his signature.  There is nothing 
in the examination report suggesting the presence of an 
active bladder disorder or any disabling residuals of the 
contusion of the bladder the veteran sustained during 
service.  Thus, no current disability was shown at that time.    

The additional evidence on file at the time of the December 
1976 rating decision consisted of the report of the September 
1976 VA examination, VA treatment records dated from July 
1974 to October 1975, and private treatment records dated 
from March 1975 to August 1976.  The VA examination report 
notes that the veteran reported that the only bladder symptom 
he experienced was a sense of urgency.  He underwent a 
special genitourinary examination, and the VA examiner 
reported that there was no evidence of significant pathology 
of the genitourinary system.  The VA and private treatment 
records contain no abnormal findings referable to the 
bladder.  Thus, no current disability was shown at that time.  

To the extent that the veteran is disagreeing with how the RO 
weighed or evaluated the evidence that was of record, the 
Board notes that an allegation that an RO inappropriately 
weighed the evidence does not fit the definition of a viable 
CUE claim.  Specifically, in Damrel v. Brown, 6 Vet. App. 242 
(1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of a final prior determination (i.e., a 
reweighing of the evidence) is not the type of administrative 
error reversible under 38 C.F.R. § 3.105(a).

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error-there was no CUE.  In light of the above, the 
Board finds that the claim based on CUE must be denied due to 
the absence of legal merit under the law.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


IV.  Earlier Effective Date-RSD

The effective date of an award of service connection based on 
a claim received more than one year after discharge from 
service is the later of the date of receipt of claim or date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400

On November 21, 1991, the veteran filed a claim for service 
connection of RSD as secondary to service-connected 
disability.  In an August 1992 rating decision, the RO denied 
service connection for RSD.  The veteran was informed of the 
determination and his procedural and appeal rights in a 
notice of decision letter and attachment mailed to him in 
August 1992, but he did not appeal the decision.  Based on a 
statement and attachments received in April 1997, the RO 
declined to reopen the previously disallowed claim in an 
April 1997 rating decision.  The veteran perfected an appeal 
of this decision to the Board.  In a March 1998 decision, the 
Board reopened the claim and remanded the claim to the RO for 
further development.  While the case was in remand status, in 
November 2000 and August 2001 rating decisions, the RO 
expanded a service-connected disability (lumbosacral nerve 
root injury with radiculopathy) to include service connection 
for RSD, and increased the overall disability rating from 20 
percent to 40 percent effective from November 21, 1991.  The 
veteran perfected an appeal of the effective date assigned 
for the 40 percent disability evaluation to the Board.  

In a November 2001 decision, the Board determined that the 
veteran was entitled to an earlier effective date of June 28, 
1991, for the increased evaluation based on VA treatment the 
veteran received that date.  The Board at that time noted 
that an increased award will be effective from the earliest 
date that it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year thereof.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 
C.F.R. § 3.400 (2006).  The Board found that the evidence 
satisfactorily established that the degree of disability 
justifying the increased award of 40 percent existed as of 
June 28, 1991.  In the instant appeal, as the veteran's RSD 
disability has been included as part of the service-connected 
disability of lumbosacral nerve root injury with 
radiculopathy, the effective date of June 28, 1991, is 
proper.  There is nothing in the record that could be 
construed as an earlier claim for service connection for this 
disability.  Consequently, an earlier effective date is not 
warranted.


ORDER

A rating in excess of 40 percent residuals of lumbosacral 
nerve root injury with radiculopathy and history of RSD for 
the period beginning June 28, 1991, is denied.  

A rating in excess of 10 percent for pelvis fracture and 
separation of symphysis pubis with low back pain for the 
period beginning June 28, 1991, and prior to January 16, 
2004, is denied. 

A rating in excess of 40 percent for pelvis fracture and 
separation of symphysis pubis with low back pain for the 
period beginning January 16, 2004, is denied. 

Entitlement to an effective date earlier than November 21, 
1991, for service connection for neurogenic bladder based on 
CUE is denied.

Entitlement to an effective date earlier than June 28, 1991, 
for service connection for RSD is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


